Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7, 13-15, 20 and 21 are objected to because of the following informalities:
For continuity and clarity, claim 1 should use consistent terms throughout the claim. For example, “A method for eradicating a target insect infestation, said target insect infestation being harmful to humans or livestock, comprising; a) providing a container comprising a heterospecific, non-harmful insect population having the same habitat as said target insect infestation non-harmful insect population of step a) with a first larvicidal formulation comprising an oil formulation, followed by application of a second larvicidal formulation comprising a powder formulation, such that the bodies insects of said non-harmful insect population are , non-harmful insects migrate to, and contaminate said one or more target insect larval habitats one or more target insect larval habitats 
For continuity, claim 2 recites the limitation "wherein said target insect is a mosquito said heterospecific non-harmful insect population comprises non-biting midges wherein said container is placed in the vicinity of one or more mosquito larval infestation is a mosquito infestation; wherein the one or more target insect larval habitats is one or more mosquito larval habitats; and said heterospecific, non-harmful insect population comprises non-biting midges, wherein said container is placed in the vicinity of said one or more mosquito larval habitats , non-biting midges migrate to, and contaminate said one or more mosquito larval habitats one or more mosquito larval habitats ;--.
For clarity, the limitation of claim 3 should be --wherein said first larvicidal formulation further contains 
For continuity and clarity, in claim 6, the limitation should be --wherein said heterospecific, non-harmful insect population comprises soldier flies ; wherein the one or more target insect larval habitats is one or more house fly larval habitats and said container comprising said heterospecific soldier flies is placed in the vicinity of said one or more house fly larval habitats under conditions whereby said soldier flies migrate to, and contaminate said one or more house fly larval habitats larvicidal one or more house fly larval habitats 
For clarity, claim 13, the limitation “wherein the particle size is milled” should be --the powder formulation has a particle size milled--.
Claims 4-5, 7, 14-15, 20 and 21 are rejected as being dependent from a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "said mosquito infestation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said particle size".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "0.036 mg of active ingredient".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is included or excluded by this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaugler et al. (U.S. Patent No. 9,265,247).
For claim 19, Gaugler et al. discloses an apparatus (as shown in Fig. 1) for application of IGR to heterospecific insects comprising a treatment chamber (Fig. 1: within cap 1), said chamber comprising a spray hole (Fig. 1: 3) for application of IGR to heterospecific insects of interest, said chamber having an air permeable cage contained within said chamber (Fig. 1: mesh 2), said cage housing a population of heterospecific insects to be treated with said IGR (Col. 7, lines 6-11 and 49-50: autodissemination apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Gaugler et al. (U.S. Patent No. 9,265,247) in view of McKnight et al. (U.S. Patent Application Publication No. 2013/0123104).
For claim 12, Gaugler et al. discloses a larvicidal formulation for coating heterospecific insects comprising an oil formulation (Col. 6, line 67) for use in the method of claim 1 (Col. 10, lines 55-65: for eradicating a target insect infestation) containing between 10 and 40% pyriproxyfen (as discussed in Col. 4, lines 57-63); known emulsifiers in the range of 5 and 20% (Col. 34, lines 5-36), and carriers in the range of 50 and 85% (Col. 14, lines 18-47). Gaugler fails to specifically show between 50 and 85% methylated seed oil as carrier and between about 5 and 20% polysorbate as emulsifier. However, McKnight et al. teaches a larvicidal oil formulation comprising: methylated seed oil (as discussed in [0207]) as carrier and polysorbate (as discussed in 0157]) as emulsifier. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the oil formulation of Gaugler et al. to include methylated seed oil and polysorbate as taught by McKnight et al. for the advantage of ensuring the formulation coats and adheres to the insects.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaugler et al. (U.S. Patent No. 9,265,247) in view of Prof. Dr. Cenek H. Vbra (EP 0367934 A1).
For claim 13, Gaugler et al. discloses a larvicidal powder formulation (as discussed in Col. 7, lines 2-11 and Col. 66, lines 31-46: powder formulation) for coating heterospecific insects for use in the larvicidal powder application of claim 1 (Col. 69, line 35-Col. 70, line 7) containing between 40 to 80% pyriproxyfen (as discussed in Col. 7, lines 15-22 and Col. 7, lines 28-30), between 15 and 45% silica as carrier (as discussed In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Here, the particle size of the powder formulation of Gaugler et al. is within the range of the particle size of the claimed invention.
However, Vbra teaches a powdery insecticide formulation for coating heterospecific insects (as discussed in the abstract) comprising: fumed silica (as discussed in claim 3 of the Vbra reference: powdery, pyrogenic and hydrophobicized silica). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the powder formulation of Gaugler et al. to include fumed silica as taught by Prof. Dr. Cenek H. Vbra for the advantage of providing an anti-caking and non-toxic carrier of the active ingredient of the larvicidal formulation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gaugler et al. (U.S. Patent No. 9,265,247) in view of McKnight et al. (U.S. Patent Application Publication No. 2013/0123104) and Prof. Dr. Cenek H. Vbra (EP 0367934 A1).

However, McKnight et al. teaches a larvicidal oil formulation comprising: methylated seed oil (as discussed in [0207]) as carrier and polysorbate (as discussed in 0157]) as emulsifier. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the oil formulation of Gaugler et al. to include methylated seed oil and polysorbate as taught by McKnight et al. for the advantage of ensuring the formulation coats and adheres to the insects.
Gaugler fails to specifically show between fumed silica as carrier for the powder formulation. However, Vbra teaches a powdery insecticide formulation for coating heterospecific insects (as discussed in the abstract) comprising: fumed silica (as discussed in claim 3 of the Vbra reference: powdery, pyrogenic and hydrophobicized silica). It would have been obvious to one having ordinary skill in the art before the .
Allowable Subject Matter
Claims 1, 3-7, 14 and 15 are allowed.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant argues, with regard to claim 12, “As a preliminary matter, Applicants note that McKnight teaches different compositions as additives to already active insecticides. Notably, thousands of different additives are disclosed in McKnight for a number of purposes, including use as drift control agents, deposition agents and surfactants. These compositions appear to change certain qualities (such as decreasing drift of spray or increasing water solubility) of the pesticide and have no insecticidal qualities of their own. Accordingly, Applicants submit that one of ordinary skill in the art would have no motivation to combine an isolated component from the many surfactants listed in ¶157 or the hundreds of fatty acid esters listed in ¶207 of McKnight composition (i.e., the polysorbate) with the larvicidal compositions taught in Gaugler, absent the use of impermissible hindsight reconstruction of Applicants invention.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the use of the formulation doesn’t preclude the elements of the formulation required by the claimed invention. 
Applicant’s arguments with respect to claims 13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, with regard to claim 19, “Likewise, Gaugler fails to teach the apparatus as claimed in claim 19, as the presently claimed structure lacks essential elements of the ‘247 structure. The Gaugler apparatus contaminates non-captive insects as they pass though the apparatus to autodisseminate the a.i. To accomplish this, the Gaugler apparatus has several features that are not included in the present invention. For example, the Gaugler apparatus has a water reservoir (absent in the present apparatus), which attracts the insects to be treated to the apparatus. Without this feature, the apparatus would fail to function as intended. Accordingly, Gaugler does not anticipate the apparatus of Claim 19.”
In response to Applicant’s arguments that “the Gaugler apparatus has several features that are not included in the present invention”. It must be noted that the apparatus (as shown in Fig. 1 of Gaugler) for application of IGR discloses the invention as claimed, and the fact that it discloses additional structure not claimed is irrelevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: O’Brien (U.S. Patent No. 7,198,797) disclose a larvicidal powder formulation; and Volck (U.S. Patent No. 1,990,966) disclose an insecticidal dust and method of applying a liquid insecticide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/DAVID J PARSLEY/           Primary Examiner, Art Unit 3643